Citation Nr: 1117169	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from March 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for bilateral hearing loss, tinnitus, and diarrhea (claimed as a stomach disorder).  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for March 2011, but the Veteran failed to report; thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service and post-service.  

2.  The Veteran did not experience symptoms of chronic bilateral hearing loss during service or continuous symptoms of hearing loss since separation from service.  

3.  The Veteran has a current hearing loss disability. 

4.  The Veteran's bilateral hearing loss disability is not causally or etiologically related to the noise exposure during active service.  

5.  The Veteran did not experience symptoms of chronic tinnitus during service or continuous symptoms of tinnitus since separation from service.  

6.  The Veteran's tinnitus is not causally or etiologically related to the noise exposure during active service.  

7.  The Veteran did not experience chronic diarrhea during service or continuous symptoms of a gastrointestinal disorder since separation from service.  

8.  The Veteran does not currently have a diagnosed gastrointestinal disorder, to include a disorder manifested by chronic diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated November 2005 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in November 2005 prior to the initial unfavorable decision in March 2007.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran has claimed service connection for bilateral hearing loss.  In a November 2005 statement, the Veteran reports that he was assigned to security on convoys and was exposed to all types of small arms fire, mines, booby traps, mortars, incoming RPGs, artillery, gunships, and bombs.  He reported that he was never issued any type of hearing protection and that, due to this noise exposure, he developed hearing loss.  During the February 2006 VA examination, the Veteran reported hazardous noise exposure in the military without the use of hearing protection, to include firearms, machine guns, mortars, firing ranges, helicopters, tanks, heavy artillery, combat explosions, and demolitions.  Therefore, the Board finds that the Veteran was exposed to loud noise during service.  

On the March 1965 entrance report of medical history, the Veteran reported no ear trouble.  The Veteran was afforded an audiological examination in conjunction with the March 1965 entrance report of medical examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-5
5
LEFT
5
-5
-10
0
5

At the time, the Veteran's ears and drums were also noted as clinically normal.  

Service treatment records show a complaint of ear trouble during service.  In April 1966, the Veteran complained of trouble with both ears.  He felt as if something was in his ears (stopped up).  He noted no pain. The Veteran's ear drums were found to be within normal limits.  The examiner noted ceruminosis of the left ear.  

On the January 1967 separation report of medical history, the Veteran noted no current problems with or history of hearing loss or ear trouble.  The corresponding January 1967 separation report of medical examination noted the Veteran's ears and drums as clinically normal.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-5
--
10
LEFT
0
-5
0
--
5

The Board also draws attention to the January 1967 service separation examination report that shows the Veteran was examined at service separation, and his hearing was found to be clinically normal with no upward shift in pure tone thresholds between entrance into service and separation.  The Veteran noted no complaints of hearing loss at separation.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Therefore, the Board finds that the Veteran did not have symptoms of chronic hearing loss during service. 

The Board also finds no continuous post-service symptoms of hearing loss.  In addition to denial of hearing loss symptoms at service separation, post-service records show no complaints, treatment, or diagnosis of bilateral hearing loss until the Veteran filed a claim for service connection in October 2005.  The Board emphasizes the multi-year gap between discharge from active duty service (1967) and initial reported symptoms related to hearing loss in approximately 2005 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran is certainly competent to testify as to symptoms such as hearing loss, which are non-medical in nature; however, the Board finds that the Veteran's statements are not credible.  The Board has based this finding on the amount of time between service and the first complaint, the lack of treatment or complaint until after the Veteran requested service connection, the inconsistencies between the Veteran's current statements and his contemporaneous statements made at the time of separation from service, and the normal hearing acuity levels found at service separation.  

Additionally, the Veteran claims that he did not receive a hearing examination at separation; however, the record clearly indicates the Veteran was afforded an audiological examination with pure-tone threshold findings at separation from service.  The Veteran also asserts that his hearing loss began during service, yet he marked "no" on the January 1967 report of medical history when asked have you ever had or have you now hearing loss.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The post-service record is silent for complaints or findings of bilateral hearing loss until the October 2005 claim for benefits and the February 2006 VA examination.  Although the Veterans served 90 days or more of active service during a war period or after December 31, 1946, bilateral hearing loss is not presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

At the time of the February 2006 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
65
75
LEFT
30
35
50
80
85
 
Speech discrimination scores were 94 percent for the right ear and 96 percent for the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss bilaterally.  These findings show a current hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

The Board finds that the weight of the evidence demonstrates that the Veteran's current hearing loss disability is not causally or etiologically related to active service.  When considering continuity of symptoms as nexus to service, the Board again notes that the Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories that show no complaints or findings of hearing loss during service or at separation from service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

With regard to medical opinions on the question of nexus of current hearing loss disability to service, a February 2006 VA examination reflects the examiner's opinion that military noise exposure could not have contributed to the Veteran's current hearing loss.  The opinion was based on the Veteran's reports of in-service noise exposure, as well as additional post-service noise exposure without hearing protection, to include, construction work, truck driving, generators, auto repair, tire repair, carpentry tools, road work, lawn mowers, weed eaters, and grass blowers.  After reviewing the evidence, including service audiometric testing, the VA examiner cited in support of the opinion the Veteran's normal hearing at enlistment and discharge, and that research shows "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure." (Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001).  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

In addition to finding his current statements regarding continuous hearing loss symptomatology since service separation not credible, the Board notes that the Veteran is not competent to relate current hearing loss to in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record makes a relation between active duty service and the Veteran's noise exposure during service.  The only medical opinion in the file was provided by the VA examiner in February 2006.  The VA examiner opined that military noise exposure could not have contributed to the Veteran's current hearing loss.  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 Service Connection for Tinnitus

The Veteran has claimed service connection for bilateral tinnitus.  He contends that he was exposed to loud noises in service, and believes that his tinnitus is related to the in-service noise exposure.  

After a review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was exposed to loud noise during service.  In a November 2005 statement, the Veteran reports that he was assigned to security on convoys and was exposed to all types of small arms fire, mines, booby traps, mortars, incoming RPGs, artillery, gunships, and bombs.  He reported that he was never issued any type of hearing protection and that, due to this noise exposure, he developed hearing loss.  During the February 2006 VA examination, the Veteran reported hazardous noise exposure in the military without the use of hearing protection, to include firearms, machine guns, mortars, firing ranges, helicopters, tanks, heavy artillery, combat explosions, and demolitions.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of tinnitus in service.  The Veteran's March 1965 service induction examination found normal ears and drums.  At that time, the Veteran reported no ear trouble.  Service treatment records are silent regarding any complaints of ringing in the ears.  On the January 1967 service separation report of medical history, the Veteran again reported no ear trouble.  The January 1967 report of medical examination noted clinically normal ears and drums.  

The Board also finds that the Veteran did not have continuous symptoms of tinnitus after service.  In addition to the Veteran's denial of any hearing problems at service separation, post-service, the Veteran first complained of tinnitus in his October 2005 claim for VA disability compensation.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson, 230 F.3d 1330.

Further, the Board concludes that the Veteran's assertion of continued symptomatology of tinnitus since active service, while competent, is not credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that tinnitus began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of ear trouble.   Specifically, the January 1967 service separation examination report reflects that the Veteran was examined and his ears and ear drums were found to be clinically normal.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  The Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond, 12 Vet. App. 341.

Additionally, the Board notes the Veteran's vague description of onset of tinnitus.  The Veteran asserts that it began some time during 1966, but failed to provide a more specific onset.  The Veteran was also vague as to the cause of his tinnitus.  He reported generalized noise exposure throughout service, without noting an incident that resulted in his ears ringing.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his vague description of onset of symptoms given to the VA examiner.  For these reasons, the Board finds that the weight of the lay and medical evidence is against findings of chronic symptoms in service and continuity of symptoms since service separation.  

The Board finds that the weight of the evidence demonstrates that the Veteran's tinnitus is not causally or etiologically related to service.  The Veteran was afforded a VA examination in February 2006 at which time he complained of ringing in his ears.  He reported additional post-service noise exposure without hearing protection, to include construction work, truck driving, generators, auto repair, tire repair, carpentry tools, road work, lawn mowers, weed eaters, and grass blowers.  He reported that the ringing in the ears began in 1966 bilaterally and lasts 24 hours per day.  The examiner noted that the Veteran is unable to relate his tinnitus to a specific event or incident that occurred in service.  For these reasons, the examiner opined that the Veteran's tinnitus is not due to service.  

The Board again notes the significant amount of time between service and the first complaints of tinnitus.  The Board also notes the Veteran's significant post-service noise exposure.  The VA examiner's opinion in February 2006 supports the Board's finding that the Veteran's tinnitus is not due to military noise exposure, is consistent with the Veteran's inability to identify a specific event or incidence in service that preceded the tinnitus, and is consistent with the Board's finding that symptoms of tinnitus were not continuous since service separation.  The record contains no evidence, other than the Veteran's lay statements that have been found to be not credible, relating the Veteran's current tinnitus to noise exposure during service.  Weighing the evidence in this case, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disability that began during service.  He reports that he had chronic diarrhea in Vietnam treated with anti-bacterial medication.  He currently treats this condition with over-the-counter medication.  

The Veteran noted no frequent indigestion or stomach, liver, or intestinal trouble on the March 1965 induction report of medical history.  On the corresponding March 1965 induction report of medical examination, the examiner found him G-U system to be clinically normal.  Service treatment records show two complaints for diarrhea during service.  In October 1965, the Veteran reported diarrhea and chills associated with a fever of 102.6 degrees, dizziness, nasal stuffiness, and back and leg pain.  The Veteran also had a productive cough with post-nasal drip.  The examiner planned to rule out malaria.  The examiner eventually diagnosed the Veteran with flu symptoms.  Later in October 1965, the Veteran complained of bleeding hemorrhoids with diarrhea.  On the January 1967 service separation report of medical history, the Veteran noted no history of or current problems with frequent indigestion or stomach, liver, or intestinal trouble.  The examiner found the Veteran's G-U system to be clinically normal on the January 1967 service separation report of medical examination.  

The Board finds that the Veteran did not have chronic symptoms in service.  The Veteran reported two instances of diarrhea during service within one month, one of which was associated with the flu.  The remaining records show no complaints or treatment for a digestive disorder.  The Veteran also did not report any history of or current symptoms related to a gastrointestinal problem at separation from service.  Therefore, the Board finds that the Veteran did not have chronic symptoms in service.  

The Board also finds that the Veteran did not have continuous symptoms since separation from service.  The record is silent regarding any treatment, diagnosis, or 

complaints of gastrointestinal problems post-service until the Veteran's claim in October 2005.  The Veteran then was afforded a VA examination to address his claims of diarrhea.  The examiner noted the complaints of abdominal pain and diarrhea during service.  The Veteran claimed diarrhea on a daily basis with a 40 pound weight loss during service due to its severity.  The Veteran reported loose stools 40 percent of the time.  He informed the examiner that he has not sought medical attention for his complaints and that he takes no medications.  Since service, the Veteran's diarrhea improved and he has had no weight gain or loss.  The examiner determined that the Veteran's symptoms do not meet the criteria for diarrhea.  The examiner opined that the present complaints are not at least as likely as not connected to service.  Therefore, the Board finds that the Veteran does not have a current gastrointestinal disability to include a disorder manifested by chronic diarrhea.  

The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a currently diagnosed gastrointestinal disability, the Board finds that he has not had continuous symptoms of a disability since service and is not entitled to service connection. 

Therefore, the Board finds that a preponderance of the evidence is against the claim 

for service connection for a gastrointestinal disorder.  As the preponderance of the evidence is against the claim of service connection for a gastrointestinal disorder, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a gastrointestinal disorder is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


